Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, and 10-20 are allowed.
This action/allowance is in response to Applicant's claim amendments and remarks filed on 12/14/2021.

Reasons for allowance 
The following is an Examiner's statement of reasons for allowance:
As of claim 1, Huang et al. (US 20170230938) para [0140] performs D2D sending by using the D2D resource pool information in the D2D resource pool configuration information received from the SIB or the RRC dedicated signaling in the validity period of the valid timer.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “sending, by the first network node, a plurality of downlink data packets which are the same to the mobile station to enable the mobile station to determine one of the plurality of downlink data packets as a downlink received data packet and acquire downlink data in the downlink received data packet” with the claimed invention as a whole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471